Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art discloses many methods of detecting objects, and in particular obstacles, and using multiple processes, which may include machine learning and training of the learning systems.  It is also known to collect sensor information for use in the process.  These process inherently involve multiple measurements in order to improve model in the machine learning process.  The prior art does not teach or fairly suggest, as a whole,  an obstacle recognition assistance device comprising: a memory configured to store instructions; a processor configured to execute the  instructions to: acquire a first recognition result and sensing information, the first recognition result being a result based on a first recognition process performed using the sensing information acquired by an obstacle sensing device, the first recognition result indicating whether or not an obstacle is present, the first recognition result being determined to be incorrect and verify whether the first recognition result is incorrect based on the first recognition result and a second recognition result, the second recognition result being a result based on a second recognition process performed using the sensing information, the second recognition process indicating whether or not the obstacle is present; and record the at least one of first learning use data and second learning use data when it is verified that the first recognition result is incorrect, the first learning use data including at least a combination of the sensing information and negation information indicating a negation of the first recognition result, the second learning use data including at least a combination of the sensing information and affirmation information indicating an affirmation of the second recognition result.  When incorporating each and every feature of the respective claims, as a whole and in combination, none of the prior art discloses the features as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for further state of art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/LEWIS G WEST/            Primary Examiner, Art Unit 2648